          Case 1:16-cv-00074-YK Document 88 Filed 08/28/20 Page 1 of 1


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BENEZET CONSULTING, LLC, et al., :
    Plaintiffs                   :
                                 :                        No. 1:16-cv-00074
                                 :
    v.                           :                        (Judge Kane)
                                 :
KATHY BOOCKVAR and               :
JONATHAN MARKS,                  :
    Defendants                   :

                                        ORDER

       AND NOW, on this 28th day of August 2020, upon consideration of Plaintiffs’ motion to

amend/correct the judgment of this Court entered January 13, 2020 pursuant to Federal Rule of

Civil Procedure 59(e) (Doc. No. 77), and in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT Plaintiffs’ motion is DENIED, and the

above-captioned action shall remain CLOSED.

                                                   s/ Yvette Kane
                                                   Yvette Kane, District Judge
                                                   United States District Court
                                                   Middle District of Pennsylvania
